         Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.1 Page 1 of 13

AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Co                                          T
                                                                                                                        MAR O9 2020
                                                                     for the
                                                        Southern District of California                      CLERK, U.S. DISTRICT COURT
                                                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         BY                          DEPUTY
               In the Matter of the Search of                           )                                                  .   ' J
         (Bnejly describe the property to be searched
          or identify the person by name and address)
                                                                        )
                                                                        )           Case No .
                                                                                                2 0UJ105L
                       Black LG                                         )
        Seized as FP&F No. 2020565800006403                             )
                                                                        )
                   ("Target Device")
                                             APPLICATION FOR A SEARCH WARRANT
        l, a federal law enfocrement offica or an attorney for the government, request a search warrant and state undec
penalty of perjwy that I have reason to believe that on the following person or property (identify the per:so,, or describe lire
p ~ = n { andgfre iJs waiiion):



                   Southern
located in the - - -        District of                                     California           , there is now concealed (ide,llify the
                     -----
person or describe the property to be seized):
 See Attadiment B


          The basis for the search under Fed. R.. Crim. P. 4l(c) is (check one or more):
                 ~ evidence of a crime;
                 n contraband, fiuits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 n a person to be arrested or a person who is unlawfully restrained..
          The seaich is related to a violation of:
             Code Section                                                           Offense Description
        Title 8, United States Code §             Transport Illegal Aliens(a)(1)(A)(ii) and (v){II)
        1324

          The application is based on these facts:
        See Atrached Affidavit


          M Continued on the attached sheet
           n   Delayed notice of _ _ days (give exact ending date if more th.an 30 days: _ _ _ _ _ ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set fonh on the attached sheet



                                                                                   ~
                                                                              Giancarlo Lugo, Border Patrol Agent, U.S. Border Patrol
                                                                                                Prirzted 1,ame and title

Sworn to before me and signed in my presence.


Date:       3kiJ2ow                                                            t   ~d\AA71 -~
                                                                                                  Judge 's sig,1ature

City and state: San Diego, California                                       The Honorable Allison H. Goddard, U.S. Magistrate Judge
                                                                                                Printed rzame and title
            Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.2 Page 2 of 13




 1
                                                AFFIDAVIT
 2

 3                   I, Giancarlo Lugo, being duly sworn, hereby state as follows:

 4                                           INTRODUCTION
               l.   I submit this affidavit in support of an application for warrant(s) to search
 S ,II the following electronic device(s):

 6

 7                             Black LG smart phone
                               Seized as FP&F No. 2020565800006403
 8
                               ("Target Devicen)

 911 the ("Target Device"), as further described in Attachment(s) A, and to seize evidence of

10 If crime, specifically, violations of Title 8, United States Code, Section 1324 (Alien
      Smuggling), as further described in Attachment B.
11 I
                2.       The requested warrant(s) relate(s) to the investigation and prosecution of
     II
12 Mariano AGUIRRE for transportation of illegal aliens within the United States. The
     II Target Device(s) is/are currently in the custody of Department of Homeland Security,
13
     II Customs and Border Protectio~ United States Border Patrol, San Diego Sector.
14
               3.        The facts set forth in this affidavit are based upon my personal observations,
15 II my training and experience, and information obtained from various law enforcement

16
     I personnel       and witnesses, including my review of reports prepared by other law
     . enforcement officers and agents. This affidavit is intended to show that there is sufficient
17   I
          probable cause for the requested warrant and does not purport to set forth all of my
1811 knowledge of the investigation into this matter.        Dates and times are approximate.

19

20
                                                       1

21
         Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.3 Page 3 of 13




 1                                  TRAINING AND EXPERIENCE

 2            4.      I have been employed by the USBP since 2008, and am currently assigned to

 3
     II the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic Academy
      at the Federal Law Enforcement Training Center in Artesia, New Mexico. I am a Federal
 4
     II Law   Enforcement Officer within the meaning of Rule 4l(aX2XC), Federal Rules of
 S II Criminal Procedure and have been a Federal Law Enforcement Officer for ten years. I atn
 G II authorized by Rule 41(a) Federal Rules of Criminal Procedure to make applications for
      search and seizure warrants and serve arrest warrants. I have experience and have received
 7
     11 training with respect to conducting investigations of immigration and criminal violations
 8 llofTitles 8, 18, 19, and 21 of the United States Code.
              5.      My current duties involve the preparation of criminal and administrative cases
 9
      for prosecution, including the use of linking related subjects and information via electronic
lO II equipment and telephones. In the course of my duties, I investigate and prepare for
1111 prosecution cases against persons involved in the inducement, transportation, and

12
     II harboring of illegal aliens into and within the United States; and, the utilization of illegally-
      obtained, counterfeit, altered or genuine immigration documents by illegal aliens to
13
     II illegally gain entry or remain in the United States.
14            6.      During my tenure as a Border Patrol Agent, I have participated in the
     II investigation of a number of cases involving the smuggling of aliens from Mexico into the
15
      United States and transportation of illegal aliens within the United States, which have
16
     II resulted   in the issuance of arrest warrants, search warrants, seizure warrants, and the
17 II indictments of persons for alien smuggling, including drivers, passengers, and guides.
              7.      Through the course of my training, investigations, and conversations with
18
     IJ other law· enforcement personnel, I have gained a working knowledge of the operational
19 habits of alien smugglers and alien transporters, in particular tl1ose who attempt to smuggle

20
                                                     2

21
            Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.4 Page 4 of 13




 111 aliens into the United States from Mexico and transport them throughout the Southern

 2
     II District of California.   I am aware that it is a common practice for alien smugglers to work
          in concert with other individuals and to do so by utilizing cellular telephones to maintain
 3
     II communications with co-conspirators and/or illegal aliens in order to further their criminal
 4 It activities. Because they are mobile, the use of cellular telephones permits alien smugglers

 5
     ii and transporters    to easily cany out various tasks related to their smuggling activities,
          including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
 G II providing instructions to transporters, guiding aliens to specific pick up locations, warning
 7 II accomplices about law enforcement activity in the area and the status of check-point

 8
     II operations,, and communicating with co-conspirators who guide aliens, coordinate drop off
       locations, and/or operate alien stash houses.
 9.             8.     The smuggling of aliens generates many types of evidence, including, but not
10 II limited to, cellular phone-related evidence such as voicemail messages referring to the
       arrangements of travel, names, photographs, text messaging ( via SMS or other
11   II
       applications), and phone numbers of co-conspirators and illegal aliens.             For example,
12
     1; drivers and passengers responsible for transporting illegal aliens are typically in telephonic
13 II contact with co-conspirators immediately prior to and/or following the crossing of the

14
     II illegal aliens at the border, at which time they receive instructions, including where to pick-
       up the illegal aliens for transportation into the United States and where to take the illegal
lS 11 aliens after crossing into the United States. These communications may also include
16 Ulocations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
     . telephonic contact with co-conspirators prior to and following their crossing in order to
1111
     ' make smuggling arrangements, receive instructions, and report their locations after
18 II crossing. It is common for alien smugglers to be in contact with co-conspirators weeks to

19 II months in advance of an event to recruit drivers and to coordinate the event. It is also
    .•common for co-conspirators to continue to contact each other by phone calls, social media,
   I
20 •
                                                       3

21
         Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.5 Page 5 of 13




 111 or messaging applications when contact is lost with the driver after an apprehension has
     .. occurred.
 2
             9.     Based upon my training, experience, and consultations with law enforcement
 3 II officers experienced in narcotics trafficking investigations, and all the facts and opinions

 4 JJ set forth in this affidavit, I know that cellular telephones (including their Subscriber

 5
     II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
      for example, phone logs and contacts, voice and text communications, and data, such as
 G II emails, text messages~ chats and chat logs from various third-party applications,
 7 II photographs, audio files, videos, and location data. In particular, in my experience and
     II consultation with law enforcement officers experienced in alien smuggling investigations,
 8
      I am aware that individuals engaged in alien smuggling may store photos and videos on
 9 II their cell phones that reflect or show co-conspirators and associates engaged in alien

10 II smuggling, as well as images and videos with geo-location data identifying alien smuggling
ll II transportation routes~ and communications to and from recruiters and organizers.

             1O.    This information can be stored within disks, memory cards, deleted data,
12
     II remnant data, slack space, and temporary or permanent files contained on or in the cellular
13 II telephone. Specifically, searches of cellular telephones may yield evidence:

14
             a.     tending to indicate efforts to smuggle aliens from Mexico into the United
15
                    States;
16
             b.     tending to identify accounts, facilities, storage devices, and/or services-such
17
                    as email addresses, IP addresses, and phone numbers-used to facilitate alien
18
                    smuggling and transportation of smuggled aliens;
19

20
                                                  4

21
            Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.6 Page 6 of 13




 1              C.    tending to identify co-conspirators, criminal associates, or others involved in
                      alien smuggling, or transportation of smuggled aliens;
 2

 3
                d.    tending to identify travel to or presence at locations involved in the smuggling,
 4                    transportation, or harboring of illegal aliens, such as stash houses, load houses,
                      or delivery points;
 5

 6
                e.    tending to identify the user o( or persons with control over or access to, the
 7                    Target Device; and/or

 8
                f.    tending to place in context, identify the creator or recipient o( or establish the
 9
                      time of creation or receipt of communications, records, or data involved in the
10                    activities described above.

11

12                                    FACI'S SUPPORTING PROBABLE CAUSE

13   :I        11.    On March 5, 2020, Border Patrol Agent G. Richards was conducting assigned
     llduties in the Imperial Beach Border Patrol Station' s area of responsibility.                 At
14
          approximately 11 :09 P~ while monitoring his service radio, Agent Richards heard that an
15
     IIAir Marine Operations (AMO) pilot had detected a jet ski traveling north of the Imperial
16 Beach Pier. The AMO pilot further notified that he observed two individuals disembarked
     1




     ' from the Jet Ski, and ran into an awaiting vehicle. The AMO pilot then continue to monitor
17
     ' the vehicle as it left the area. Agent Richard then responded to the area where the vehicle
18
     ,II was traveling and conducted a vehicle stop approximately three miles west of the San
19 II Ysidro, California Port of Entry, and approximately six miles north of the United
          Stated/Mexico International Boundary. Agent Richard approached the vehicle from the
20   11
                                                     5

21
            Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.7 Page 7 of 13




 111 passenger side, while Border Patrol Agent D. Bowden, who also responded to the vehicle

 2
      II stop    approached the vehicle from the driver side. Agent Richard identified himself as
          Border Patrol Agent and conducted an immigration inspection on all subjects. The driver,
 3
      II later   identified as defendant Mariano AGUIRRE and the front seat passenger, later
 4 II identified as defendant Jose Alfredo FLORES-Garcia stated they are United Stated States

 5
     II citizens.      The two rear passengers" later identified as material witnesses Leonel FARIAS-
          Ochoa,, and V.M.V.A (a juvenile) stated they are citizens of Mexico, without any
 611 immigration documents allowing them to enter or remain in the United States legally.         At
 7 II approximately 11 :23 PM, Agent Richards placed the front seat passenger FLORES, and
          the two rear passengers, material witnesses FARIAS, and V.M.V.A, under arrest At
 811
          approximately 11 :23 PM, Agent Bowden placed the driver, AGUIRRE, under arrest
 9
                 12.      While agents were completing an inventory search of the vehicle AGUIRE
10 II was driving they discovered a Black LG smart phone ("Target Device") on the center
          console. During the interview of AGUIRE he confirmed that the Black LG smart phone
11 11
          ("Target Device") is his.
12               13.      The defendant Mariano AGUIRRE was read his Miranda Rights. AGUIRRE
13 II understood and was willing to speak without an attorney present. AGUIRRE stated that
     11 he was the driver of the vehicle in which he was arrested and that he recently met the
14
     ·· passenger, Jose Alfredo FLORES-Garcia,, at a restaurant in South Central Los Angeles,
1s II cat='-  .
          uornta.
16   :1
                 14.      The defendant Jose Alfredo FLORES-Garcia was read his Miranda Rights.
     JI FLORES understood his rights and was willing to speak without an attorney present.
17
          FLORES stated that he was contacted by a friend and was offered $1,000 USD for
18 : smuggling two individuals from San Diego, California to Los Angeles, California.

19 FLORES stated that he left Los Angeles, California with another individual, later identified
      ,1 as Mariano AGUIRRE, who told him that once they arrived at Imperial Beach, California,
20
                                                       6

21
            Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.8 Page 8 of 13




 1 II he had to walk to the beach and wait for two individuals to emerge from the beach. After

 2
     II waiting for   a while, FLORES noticed a Jet Ski near the area drop off two individuals.
          FLORES stated that he directed both individuals to his car and instructed them to get in the
 3
     II passenger seat.   FLORES stated that AGUIRRE then took the wheel and drove until they
 4 II were stopped by Border Patrol Agents.

               15.     Material Witnesses Leonel FARIAS-Ochoa and V.M.V.A (a juvenile)
 s
          admitted to being a citiz.ens of Mexico illegally present in the United States. FARIAS
 G II admitted that smuggling arrangements were made and that he agreed to pay $7,000 USD

 7 II to be smuggled into the United States.         FARIAS stated that he encountered Mariano
 B II AGUIRRE after getting of the Jet Ski. FARIAS stated that he asked AGUIRRE for a ride
          and he agreed. FARIAS stated that he was not going to pay AGUIRRE. V.M.V.A stated
 9 II that his uncle made smuggling arrangements for him.

10
                                             METHODOLOGY
11
                16.    It is not possible to determine, merely by knowing the cellular telephone's
12
     II make, model and serial number, the nature and types of services to which the device is
13 II subscribed and the nature of the data stored on the device. Cellular devices today can be
          simple cellular telephones and text message devices, can include cameras, can serve as
1411
          personal digital assistants and have functions such as calendars and full address books and
15 II can be mini-computers allowing for electronic mail services, web services and rudimentary

16 II word processing. An increasing number of cellular service providers now allow for their
          subscribers to access their device over the internet and remotely destroy all of the data
1711
          contained on the device. For that reason, the device may only be powered in a secure
18 11 environment or, if possible, started in "flight mode" which disables access to the network.

19 11 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
          equivalents and store information in volatile memory within the device or in memory cards
20   II
                                                     7

21
           Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.9 Page 9 of 13




 1 II inserted into the device. Current technology provides some solutions for acquiring some of

 2
     II the data stored in some cellular telephone models using forensic hardware and software.
          Even if some of the stored information on the device may be acquired forensically, not all
 3
     II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 4 II data acquisition or that have potentially relevant data stored that is not subject to such

 5
     II acquisition, the examiner must inspect the device manually and record the process and the
          results using digital photography. This process is time and labor intensive and may take
 6   11
          weeks or longer.

 7              17.    Following the issuance of this warrant, a case agent familiar with the

 8
     II investigation   will collect the subject cellular telephone and subject it to analysis. All
          forensic analysis of the data contained within the telephone and its memory cards will
 9
     II employ    search protocols directed exclusively to the identification and extraction of data
10 II within the scope of this warrant.
                18.    Based on the foregoing, identifying and extracting data subject to seizure
11
          pursuant to this warrant may require a range of data analysis techniques, including manual
12
     II review,    and, consequently, may take weeks or months. The personnel conducting the
13 II identification and extraction of data will complete the analysis within 90 days from the date

     11
          the warrant is signed, absent further application to this court.
14

15
                                                CONCLUSION
16               19.    Based on the facts and information set forth above, there is probable cause to
17 II believe that a search of the Target Device will yield evidence of alien smuggling violation

     11
          of Title 8, United States Code, Sections 1324.
18
                20.     Because the Target Device was seized at the time of AGUIRRE's arrest and
19
     II has   been securely stored since that time, there is probable cause to believe that such

20
                                                       8

21
           Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.10 Page 10 of 13




 111 evidence continues to exist on the Target Device. As stated above, I believe that the

     11
          appropriate date range for this search is from February 6, 2020 through March 6, 2020.
 2

 3

 4"
                21.    Accordingly, I request that the Court issue warrants authorizing law
 s·
          enforcement to search the item(s) described in Attachment A, and seiz.e the items listed in
 6
     11 Attachment B using the above-described methodology.

 7              I swear the foregoing is true and correct to the best of my knowledge and belief.

 8

 9
                                                 Giancarlo Lugo
10                                               Border Patrol Agent


11 nSubscribed and sworn to before me this 9th day of March, 2020.

u
             .AYv1/JMJo1 -~
n ll Hon. ALLISON H. GODDARD
     ll United States Magistrate Judge
14

15

16

17

18

19

20
                                                     9

21
           Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.11 Page 11 of 13




 1                                          ATTACHMENT A

 2
                                     PROPERTY TO BE SEARCHED
 3

     11
          The following property is to be searched:
 4

 s   11
      Black LG smart phone
   II Seized as FP&F No. 2020565800006403
 6
      ("Target Devicen)
 1 11 Target Device is currently in the custody of the Department of Homeland Security,
          Customs and Border Protection, United States Border Patrol, San Diego Sector.
 8 ..

 9

10

11

12

13

14

15

16

17

18

19

20

21
          Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.12 Page 12 of 13




 1
                                        ATTACHMENT B
                                      ITEMS TO BE SEIZED
 2

 3        Authorization to search the cellular telephone(s) described in Attachment A
    includes the search of disks, memory cards, deleted data, remnant data, slack space, and
 41
    temporary or permanent files contained on or in the cellular telephone( s) for evidence
    described below. The se~ure ~d search o~ the ce~lular_ telephone(s) shall follow the
 51
    search methodology descnbed m the affidaVIt submitted m support of the warrant(s ).
 6

 711         The evidence to be seiz.ed from the cellular telephone(s) will be electronic
      records, communications, and data such as emails, text messages, chats and chat logs
 8 II from various third-party applications, photographs, audio files, videos, and location
      data, for the period of February 6, 2020 through March 6, 2020:
 9

10            a.    tending to indicate efforts to smuggle aliens from Mexico into the United
                    States;
11

12
              b.    tending to identify accounts, facilities, storage devices, and/or services-
13
                    such as email addresses, IP addresses, and phone numbers-used to
                    facilitate alien smuggling and transportation of smuggled aliens;
14

15            C.    tending to identify co-conspirators, criminal associates, or others involved
                    in alien smuggling, or transportation of smuggled aliens;
16

11   .I       d.    tending to identify travel to or presence at locations involved in the
                    smuggling, transportation, or harboring of illegal aliens, such as stash
18                  houses, load houses, or delivery points;

19
              e.    tending to identify the user of, or persons with control over or access to,
20
                    the Target Device; and/or
21
     Case 3:20-mj-01052-AHG Document 1 Filed 03/09/20 PageID.13 Page 13 of 13




 1
          f.     tending to place in context, identify the creator or recipient of, or establish
 2               the time of creation or receipt of communications, records, or data involved
                 in the activities described above,
 3

 4

 s II which are evidence of violations of Title 8, United States Code, Section 1324.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21
